DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 11-13 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant did not traverse the restriction (election) requirement in the reply filed on 8/23/21.  As the restricted claims are being rejoined due to the allowance of generic claim(s) and upon review it appears that the withdrawn claims are readable on the allowable species.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and follow-up e-mail from with Richard LaCava (registration 41,135) on 10/11/21 and 10/22/21 indicating Applicant and Examiner agreed to amendment of claims 1 to integrate allowable subject matter from claim 7 (and due to dependence claim 2) and amending claim 3 to clarify structure, and cancel claims 2 and 5-7 and correcting dependence to remaining claims due these amendments/cancellations.




1.  (Currently amended)  A vapor chamber comprising:
	a housing defining an internal space;
	a first pillar arranged in the internal space of the housing to support the housing from the internal space;
	a working medium enclosed in the internal space of the housing; and
	a wick arranged in the internal space of the housing, the wick having a portion of a first main surface thereof supported by the first pillar so as to be spaced from the housing, and a thickness of the wick is partially different along a cross-section thereof,
	wherein the wick comprises a plurality of mesh layers, and the plurality of mesh layers overlap with each other in at least a part of the wick, and
	wherein a first portion of the wick along a first part of the outer edge portions contains only a first mesh layer of the plurality of mesh layers, and a second portion of the wick along a second part of the outer edge portions contains only a second mesh layer of the plurality of mesh layers.
2.  (Canceled)
3.  (Currently amended)  The vapor chamber according to Claim [[2]] 1, wherein the plurality of mesh layers are only two mesh layers.
5. (Canceled)
6. (Canceled)

15.  (Original)  The vapor chamber according to Claim [[2]]1, wherein a surface of the plurality of mesh layers that communicate with a vapor passage of the vapor chamber are flat.
 
Reason for Allowance
Claims 1, 3-4,and 8-19 are being allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims 1 of a vapor chamber as claimed, specifically where a first portion of the wick along a first part of the outer edge portions contains only a first mesh layer of the plurality of mesh layers, and a second portion of the wick along a second part of the outer edge portions contains only a second mesh layer of the plurality of mesh layers.  Previous prior art teaches many of the vapor chamber elements claimed but it does not teach or make obvious a structure where a first portion of the wick along a first part of the outer edge portions contains only a first mesh layer of the plurality of mesh layers, and a second portion of the wick along a second part of the outer edge portions contains only a second mesh layer of the plurality of mesh layers as claimed in independent claim 1.
The closest prior art of record is Su et al. (U.S. PGPub 2007/0083375), Inagaki et al. (U.S. Patent 10,667,430), Chiang et al. (U.S. Patent 10,890,382), Lin (U.S. Patent 10,018,427), and Lewis et al. (U.S. Patent 10,731,925).  Su teaches plurality of mesh wicks and pillar systems for a vapor chamber, but does not teach or make obvious a structure where a first portion of the wick along a first part of the outer edge portions 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763